DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, & 11, & 13-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub no 2007/0264785 A1) in view of Yoneda (US Pub no. 2009/0321852 A1)

Choi et al fails to teach forming a gate dielectric layer and a gate conductor on a first surface of the base layer after forming the body region, wherein before forming a drift region of a first doping type In a base layer, the method further comprises forming a field oxide layer on a surface of the base layer.
However, in the same endeavor, Yoneda et al discloses forming a gate dielectric layer (12)and a gate conductor(13) on a first surface of the base layer (3)after forming the body region(11)[0027][0040], wherein before forming a drift region(10) of a first doping type In a base layer(3), the method further comprises forming a field oxide layer (9)on a surface of the base layer(3)[0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Choi et al with the teachings of Yoneda et al since one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988)

Regarding claim 3, Choi  et al discloses wherein the drift region (130) extends from one side at a drain portion (200) of the laterally diffused metal oxide semiconductor device to one side at a source portion (170) of the laterally diffused metal oxide semiconductor device (fig. 10), and a dopant of the second doping type is implanted into the drift region(130) on the side at the source portion (170)of the laterally diffused metal oxide semiconductor device to form the body region(160) in the drift region[0020].
Regarding claim 5, Choi  et al discloses  further comprising: forming a voltage withstanding layer(230) on the first surface of the base layer(120), wherein the voltage withstanding layer(230) is arranged adjacent to the gate dielectric layer(210), and at least a part of the voltage withstanding layer (210)is arranged on the drift region(130)fig. 10.

Regarding claim 6, Choi  et al discloses  wherein forming the gate conductor (220)comprises: forming a conductor layer on the first surface of the base layer(120)[0026]; and etching the conductor layer to form the gate conductor(220)[0026], wherein at least a part of the gate conductor (220)is arranged on the gate dielectric layer(210) [0026].
Regarding claim 11, Choi et al discloses a semiconductor device (fig. 10), wherein the semiconductor device is a laterally diffused metal oxide semiconductor device and comprises: a base layer (120); a drift region (130)of a first doping type 
Choi et al fails to teach  wherein the field oxide layer is formed before the drift region of the first doping type arranged In the base layer, wherein the gate dielectric layer and the gate conductor are formed on the first surface of the base layer after forming the body region.
However, in the same endeavor, Yoneda et al discloses wherein the field oxide layer (9)is formed before the drift region (10)of the first doping type arranged In the base layer(3) [0038], wherein the gate dielectric layer(12) and the gate conductor (13)are formed on the first surface of the base layer (3)after forming the body region(11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Choi et al with the teachings of Yoneda et al since one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and  In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988)

Regarding claim 13, Choi et al discloses further comprising: a source region (170)of the first doping type arranged in the body region (160), wherein the source region(170) is arranged adjacent to the gate dielectric layer (210) fig. 10.
Regarding claim 14, Choi et al discloses further comprising: a drain region (200)of the first doping type arranged in the drift region (130); and a voltage withstanding layer (230), wherein the voltage withstanding layer (230) is arranged on the first surface of the base layer(120) and between the gate dielectric layer(210) and the drain region(200), and at least a part of the voltage withstanding layer(230) is arranged on the drift region (130) fig. 10.
Regarding claim 15, Choi et al discloses wherein the body region (160) is arranged in contact with the drift region (130), or at least a part of the body region(160) is arranged in the drift region (130) fig. 10.
Regarding claim 16, Choi et al discloses wherein the drift region (130) is configured to extend from one side at a drain portion (200) of the laterally diffused metal oxide semiconductor device to one side at a source portion(170) of the laterally diffused metal oxide semiconductor device (fig. 10).
Regarding claim 17, Choi et al discloses wherein the body region (160) is arranged in the drift region (130) on the side at the source portion (170)of the laterally diffused metal oxide semiconductor device (fig. 10).
 
Claims 4 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Choi (US Pub no. 2007/0264785 A1) in view of Yoneda (US Pub no. 2009/00321852 A1) as applied to claims 1 & 11 and further in view of Feilchenfeld (US Pub no. 2009/0140343 A1).
Regarding claim 4, Choi et al as modified by Yoneda et al discloses all the claim limitations of claim 1 but fails to teach further comprising: forming a well region of the first doping type in a semiconductor substrate, wherein the base layer comprises the semiconductor substrate and the well region, and the drift region and the body region are formed in the well region. 
However, Feilchenfeld et al discloses forming a well region(11) of the first doping type in a semiconductor substrate(10), wherein a base layer (8)comprises the semiconductor substrate(10) and the well region(11), and the drift region (40)and the body region (30)are formed in the well region(11) [0082] fig. 11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Choi et al & Yoneda et al with the teachings of Feilchenfeld et al to lower the drain resistance.
Regarding claim 18, Choi et al as modified by Yoneda et al discloses all the claim limitations of claim 11 and further teaches the base layer (120) comprises a semiconductor substrate (120) (Choi et al )but fails to teach a well region of the first doping type, the well region is arranged in the semiconductor substrate, and the body region and the drift region are arranged in the well region.
However, Feilchenfeld et al discloses a well region of the first doping type, the well region (11) is arranged in the semiconductor substrate(10), and the body region .

Claim 7, 8 , & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Choi (US Pub no 2007/0264785 A1) in view of Yoneda (US Pub no. 2009/00321852 A1) as applied to claim 5 & 14 and further in view of Lu (US Pub no. 2014/0320174 A1).
Regarding claim 7, Choi et al as modified by Yoneda et al discloses all the claim limitations of claim 5 but fails to teach wherein forming the gate conductor comprises: forming a conductor layer on the first surface of the base layer; and etching the conductor layer to form the gate conductor and a field conductor, wherein at least a part of the gate conductor is arranged on the gate dielectric layer, and at least a part of the field conductor is arranged on the voltage withstanding layer.
 However, Lu et al teaches forming the gate conductor comprises: forming a conductor layer on the first surface of a base layer; and etching the conductor layer to form the gate conductor (231) and a field conductor (241), wherein at least a part of the gate conductor is arranged on the gate dielectric layer(208), and at least a part of the field conductor (241)is arranged on a voltage withstanding layer(229)[0025[0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the teachings of Choi  et al & Yoneda  et al  with the teachings of Lu et al  to allow for the source/drain voltage to maintained at typical operational levels without corresponding losses in current performance.

Regarding claim 8, Lu et al discloses wherein the gate conductor (231) is spatially isolated from the field conductor (241) (fig. 5).
Regarding claim 19, Choi et al as modified by Yoneda et al  discloses all the claim limitations of claim 14 but fails to teach further comprising a field conductor, wherein at least a part of the field conductor is arranged on the voltage withstanding layer, and the field conductor is spatially isolated from the gate conductor.
However, in the same endeavor, Lu et al discloses further comprising a field conductor(241), wherein at least a part of the field conductor(241) is arranged on a voltage withstanding layer(229) , and the field conductor  (241)is spatially isolated from the gate conductor (231)[0025] [0028]fig. 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the teachings of Choi et al & Yoneda et al with the teachings of Lu et al to allow for the source/drain voltage to maintain at typical operational levels without corresponding losses in current performance.

Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Choi (US Pub no 2007/0264785 A1) in view of Yoneda (US Pub no. 2009/00321852 A1) as applied to claim 1 and further in view of Kim (US Pub no. 2017/0301668 A1).
Regarding claim 9, Choi et al in view of Yoneda et al discloses all the claim limitations of claim 1 and further teaches forming a drain region (200)of the first doping type in the drift region (130) and forming a source region(170) of the first doping type in the body region(160); and forming a body contact region(180) of the second doping type 
However, Kim et al discloses forming a lightly doped drain region (160)of the first doping type in a surface region of the body region (111) and the drain portion(163); forming a sidewall (181)of the gate conductor(151) [0121][0122].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Choi et al and Yoneda et al with the teachings of Kim et al to reduce an electric field in the drain region.
Claim 10 & 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Choi (US Pub no 2007/0264785 A1) in view of Yoneda (US Pub no. 2009/00321852 A1) as applied to claims 1 & 11 and further in view of Liu (US Pub no. 2017/0278963 A1).
Regarding claim 10, Choi  et al. as modified by Yoneda et al discloses all the claim limitations of claim 1 and further teaches the second doping type is a p-type [0019]but fails to teach the body region is formed by implanting a dopant containing indium into the base layer.
However, Liu et al discloses a dopant in the body region contains indium [0053].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Choi et al & Yoneda et al with the teachings of Liu et al since the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)

Regarding claim 20, Choi et al as modified by Yoneda et al discloses all the claim limitations of claim 11 and further teaches the second doping type is a p-type but fails to teach a dopant in the body region contains indium.

However, Liu et al discloses a dopant in the body region contains indium [0053].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Choi et al & Yoneda et al with the teachings of Liu et al since the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/          Primary Examiner, Art Unit 2813